Title: The American Commissioners to Sartine, 15 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, June 15, 1778: We refused M. Bersolle’s previous draft until he had sent his accounts. He then billed us for a thousand louis advanced to Capt. Jones on his arrival. Again we refused, because we had not authorized the advance and, when the Captain wrote that he could not feed his men, concluded that he had not in fact received the money. It is most irregular for a merchant to draw on us before sending his account, or a captain before obtaining permission; Jones has already received more than 100,000 livres from us for his needs. If we are to pay debts contracted without our leave, they may soon bankrupt us.
We are grateful for recovery of the goods pillaged from the Lord Chatham, and assume that the costs will be paid from the sale of the ship and cargo.
We have ordered that Lieutenant Simpson be sent home for trial.
We should be obliged if you would order the immediate sale of the prizes. The captors need their share of the proceeds, and we need ours to pay for the charges on the ships. Prizes have hitherto been sold so cheaply that all incentive may disappear for sending American warships abroad.
We do not know Capt. Botsen, but should be glad to have him used if you need a pilot for American waters and find him qualified. We are obliged to the consul at Nice for his helpfulness.>
